Name: Commission Regulation (EEC) No 3204/92 of 3 November 1992 modifying the provisions of Regulation (EEC) No 3007/84, laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: economic policy;  animal product
 Date Published: nan

 4. 11 . 92 Official Journal of the European Communities No L 319/7 COMMISSION REGULATION (EEC) No 3204/92 of 3 November 1992 modifying the provisions of Regulation (EEC) No 3007/84, laying down detailed rules for the application of the premium for producers of sheepmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 2069/92 (2) and, in particular Article 5 (8) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Sheep Management Committee, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3007/84 is modified as follows : 1 . The following subparagraph is added to Article 3 ( 1 ) : 'Applications for the premium shall include also an indication of the main lambing period or periods of the flock during the preceding year.' 2. The following paragraph 3 is added to Article 5 : '3 . For the purposes of control of applications for the premium animals which fulfil the requirements of the definitions laid down in Article 1 (4) and (5) of Regulation (EEC) No 3493/90 by the last day of the retention period shall be deemed eligible.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to premiums paid in respect of the 1993 marketing year and subsequent marketing years. Whereas the definitions of 'eligible ewe and 'eligible she goat' are fixed in Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the grant of premiums to sheepmeat and goatmeat produ ­ cers (3) as last amended by Regulation (EEC) No 2070/92 (4) ; whereas for control purposes the lambing period or periods of the flock and the date for defining the qualification of ewes and she goats for eligibility should be specified ; whereas Commission Regulation (EEC) No 3007/84 of 26 October 1992 laying down detailed rules for the application of the premium for producers of sheepmeat (*) as last amended by Regulation (EEC) No 3340/91 (6) should therefore be modified ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 215, 30 . 7. 1992, p. 59 . 3) OJ No L 337, 4. 12. 1990, p. 7. (4) OJ No L 215, 30. 7 . 1992, p. 63. 0 OJ No L 283, 27. 10. 1984, p. 28 . (6) OJ No L 316, 16 . 11 . 1991 , p. 24.